IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALFONSO J. SEBIA AND PAMELA            : No. 289 EAL 2014
SEBIA,                                 :
                                       :
                   Petitioners         : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
             v.                        :
                                       :
                                       :
MCNEES WALLACE & NURICK, LLC           :
AND BRUCE R. SPICER,                   :
                                       :
                   Respondents         :


                                    ORDER


PER CURIAM

     AND NOW, this 6th day of November, 2014, the Petition for Allowance of Appeal

is DENIED.